The second count of the indictment in this case, under and on which count the appellant was convicted, not only follows, in substance, the language of Code of 1923, § 4656, but is in the exact language of form 100 (Code 1923, vol. 2, p. 492), the Code form prescribed for indictments for offenses committed under said Code section mentioned. The demurrers to the said second count of the indictment were therefore properly overruled.
The written charges requested by, and refused to, appellant, have each been examined.
In each instance the charge was either manifestly and obviously incorrect, or not due to be given because of the conflict between the evidence on behalf of the state and that on behalf of defendant, or the substance of said charge was fully covered by, and included in, the oral charge of the court, in connection with the written charges given at defendant's request.
We find nowhere any prejudicial error, and the judgment is affirmed.
Affirmed. *Page 122